938 A.2d 43 (2007)
402 Md. 622
Kevin T. FORD et al.
v.
Kenneth P. NARAIN.
No. 115 Sept. Term, 2007.
Court of Appeals of Maryland.
December 27, 2007.
Ronald C. Hill, Ft. Washington, for appellants.
Brent M. Ahalt (McNamee, Hosea, Jernigan, Kim, Greenan & Walker, P.A., Greenbelt), all on brief, for appellee.
Submitted Before BELL, C.J., RAKER, HARRELL, BATTAGLIA and GREENE, JJ.

PER CURIAM ORDER
The petition for writ of certiorari in the above-entitled case having been granted and the Court having considered a motion to dismiss writ of certiorari as improvidently granted with response filed thereto, it is this 27th day of December, 2007,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the motion to dismiss be, and it is hereby granted; and it is further
ORDERED that the writ of certiorari be, and it is hereby, dismissed with costs, the petition having been improvidently granted.